DETAILED ACTION
This Action is in response to Applicant' s amendment filed on 7/14/2022. Claims 10-26 and 31-43 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claims 21, 22, and 24 are objected to because of the following informalities: 
Claim 21, in line 6 states “an PCell”. Suggest changing "an" to --a-- and further expanding the term PCell.
Claim 22, in line 3 states “an PSCell”. Suggest expanding the term PSCell.
Claim 24, in line 3 states “PSCell”. Suggest expanding the term PSCell.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would
be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Such claim limitation(s) is/are: means for receiving, detecting, and performing in claim 42.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 43 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.
 	Claim 43 claims a computer-readable storage medium, however, the specification does not positively limit the computer-readable storage medium to be statutory subject matter.  Therefore, claim 43 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".
 	An amendment to this claims adding --non-transitory-- before “computer-readable storage medium,” would overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15, 18-23, 31-36, and 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo (WO 2019/179350), using the machine translation as provided by Applicant

 	Referring to Claim 10, Vivo discloses a method for wireless communications by a user equipment (UE) (par 51, UE), comprising: receiving configuration information identifying a set of candidate cells for a conditional addition or change as a secondary node (SN) for a UE based on execution criteria (pars 51 and 61-63, candidate cells, trigger condition, addition/handover); detecting the execution criteria is met for one of the candidate cells (pars 51 and 61, condition); and performing the conditional addition or change to the one of the candidate cells as the SN based on the detection (pars 51 and 61-63, trigger condition, addition/handover).  
 	Referring to Claim 11 as applied to Claim 10 above, Vivo discloses the method, wherein the configuration information is signaled to the UE in a radio resource control (RRC) message from one of a master node (MN) or a secondary node (SN) (pars 50-51 and 61, RRC reconfiguration message, node; Also, pars 66 and 75).  
Referring to Claim 12 as applied to Claim 11 above, Vivo discloses the method, wherein the RRC message comprises: an RRC reconfiguration message if the MN is a new radio (NR) MN; or an RRC connection reconfiguration message if the MN is a long term evolution (LTE) MN (pars 44, 50-51 and 61, RRC reconfiguration message).  
Referring to Claim 13 as applied to Claim 12 above, Vivo discloses the method, wherein the RRC reconfiguration message includes one or more of the following information for the conditional addition or change of an SN: RRC configuration changes of the MN; a conditional SN addition or change execution criteria configuration for each candidate cell in the set; or RRC reconfiguration information for each candidate cell in the set of candidate cells (pars 50-54 and 61, RRC reconfiguration message, cells).  
 	Referring to Claim 14 as applied to Claim 13 above, Vivo discloses the method, further comprising checking validity of the RRC reconfiguration information for a candidate cell after detecting the execution criteria for the candidate cell is met (pars 55, 71, and 72, resource configuration selected).  
 	Referring to Claim 15 as applied to Claim 10 above, Vivo discloses the method, further comprising checking validity of the configuration information and execution criteria upon its receipt (pars 55, 71, and 72, resource configuration).  
Referring to Claim 18 as applied to Claim 10 above, Vivo discloses the method, further comprising performing one or more of the following procedures when the execution criteria for the one of the candidate cells is met: performing an SN addition or change procedure with the one of the candidate cells if a configuration for that cell is valid; maintaining a conditional configuration for other of the candidate cells and continuing monitoring of execution criteria of the other of the candidate cells after successful completion of the SN addition or change procedure; suspending monitoring of the execution criteria for the other of the candidate cells while performing the SN addition or change procedure; and following MN commands to at least one of configure, reconfigure, or release of the candidate cells from a conditional SN addition or change configuration (pars 51 and 61-63, addition/handover).  
 	Referring to Claim 19 as applied to Claim 10 above, Vivo discloses the method, further comprising releasing an existing SN connection while performing a conditional SN change procedure to the one or the candidate cells (pars 51 and 61-63, handover).  
 	Referring to Claim 20 as applied to Claim 10 above, Vivo discloses the method, wherein the configuration information is signaled to the UE in a radio resource control (RRC) message that includes separate execution criteria for the conditional addition or change of an SN (pars 47, 51 and 61-63, trigger condition, criterion).  
 	Referring to Claim 21 as applied to Claim 20 above, Vivo discloses the method, wherein the execution criteria for conditional SN addition involve at least one of inter-radio access technology (inter-RAT) or intra- radio access technology (intra-RAT) measurement events configured to indicate (pars 44-47, systems) whether: a measured signal quality value of at least one inter-RAT candidate cell is greater than a first threshold value; or an offset of at least one intra-RAT neighbor is greater than an offset of an PCell; or a measured signal quality value of a PCell is less than the first threshold value, and the measured signal quality value of the at least one inter-RAT or intra-RAT candidate cell is greater than a second threshold value (par 51, measurement).  
 	Referring to Claim 22 as applied to Claim 21 above, Vivo discloses the method, wherein the execution criteria for conditional SN change involve intra-RAT measurement events configured to indicate whether: an offset of at least one intra-RAT candidate cell is greater than an offset of a PSCell; or a measured signal quality value of the PSCell is less than a first threshold value, and the measured signal quality value of the at least one intra-RAT candidate cell is greater than a second threshold value (pars 51-54, measurement).  
 	Referring to Claim 23 as applied to Claim 10 above, Vivo discloses the method, wherein the configuration information is signaled to the UE in a radio resource control (RRC) message that includes separate execution criteria for each candidate cell in the set of candidate cells (pars 47, 51 and 61-63, trigger condition, criterion).  
	Referring to Claim 31, Vivo discloses a user equipment (UE) comprising: a memory; and a processor communicatively coupled to the memory, the processor and the memory configured to (par 51, UE) : obtain configuration information identifying a set of candidate cells for a conditional addition or change as a secondary node (SN) for a UE based on execution criteria (pars 51 and 61-63, candidate cells, trigger condition, addition/handover); detect the execution criteria is met for one of the candidate cells (pars 51 and 61, condition); and perform the conditional addition or change to the one of the candidate cells as the SN based on the detection (pars 51 and 61-63, trigger condition, addition/handover).  
 	Referring to Claim 32 as applied to Claim 31 above, Vivo discloses the UE, wherein the configuration information is signaled to the UE in a radio resource control (RRC) message from one of a master node (MN) or a secondary node (SN) (pars 50-51 and 61, RRC reconfiguration message, node; Also, pars 66 and 75).  
 	Referring to Claim 33 as applied to Claim 32 above, Vivo discloses the UE, wherein the RRC message comprises: an RRC reconfiguration message if the MN is a new radio (NR) MN; or an RRC connection reconfiguration message if the MN is a long term evolution (LTE) MN (pars 44, 50-51 and 61, RRC reconfiguration message).  
 	Referring to Claim 34 as applied to Claim 33 above, Vivo discloses the UE, wherein the RRC reconfiguration message includes one or more of the following information for the conditional addition or change of an SN: RRC configuration changes of the MN; a conditional SN addition or change execution criteria configuration for each candidate cell in the set; or RRC reconfiguration information for each candidate cell in the set of candidate cells (pars 50-54 and 61, RRC reconfiguration message, cells).  
 	Referring to Claim 35 as applied to Claim 34 above, Vivo discloses the UE, wherein the processor and the memory are further configured to check validity of the RRC reconfiguration information for a candidate cell after detecting the execution criteria for the candidate cell is met (pars 55, 71, and 72, resource configuration selected).  
 	Referring to Claim 36 as applied to Claim 31 above, Vivo discloses the UE, wherein the processor and the memory are further configured to check validity of the configuration information and execution criteria upon its receipt (pars 55, 71, and 72, resource configuration).  
	Referring to Claim 39 as applied to Claim 31 above, Vivo discloses the UE, wherein the processor and the memory are further configured to perform one or more of the following procedures when the execution criteria for the one of the candidate cells is met: perform an SN addition or change procedure with the one of the candidate cells if the configuration for that cell is valid; maintain a conditional configuration for other of the candidate cells and continuing monitoring of execution criteria of the other of the candidate cells after successful completion of the SN addition or change procedure; suspend monitoring of the execution criteria for the other of the candidate cells while performing the SN addition or change procedure; and follow MN commands to at least one of configure, reconfigure, or release of the candidate cells from a conditional SN addition or change configuration (pars 51 and 61-63, addition/handover).  
 	Referring to Claim 40 as applied to Claim 31 above, Vivo discloses the UE, wherein the processor and the memory are further configured to release an existing SN connection while performing a conditional SN change procedure to the one or the candidate cells (pars 51 and 61-63, handover).  
 	Referring to Claim 41 as applied to Claim 31 above, Vivo discloses the UE, wherein the configuration information is signaled to the UE in a radio resource control (RRC) message that includes separate execution criteria for the conditional addition or change of an SN (pars 47, 51 and 61-63, trigger condition, criterion).  
 	Referring to Claim 42, Vivo discloses an apparatus for wireless communication comprising: means for receiving configuration information identifying a set of candidate cells for a conditional addition or change as a secondary node (SN) for a user equipment (UE) based on execution criteria (pars 51 and 61-63, candidate cells, trigger condition, addition/handover); means for detecting the execution criteria is met for one of the candidate cells (pars 51 and 61, condition); andReply to Restriction Req'mt of May 18, 2022 means for performing the conditional addition or change to the one of the candidate cells as the SN based on the detection (pars 51 and 61-63, trigger condition, addition/handover).   
 	Referring to Claim 43, Vivo discloses a computer-readable storage medium comprising compute executable instructions, which when executed by one or more processors, performs an operation comprising: receiving configuration information identifying a set of candidate cells for a conditional addition or change as a secondary node (SN) for a user equipment (UE) based on execution criteria (pars 51 and 61-63, candidate cells, trigger condition, addition/handover); detecting the execution criteria is met for one of the candidate cells (pars 51 and 61, condition); and performing the conditional addition or change to the one of the candidate cells as the SN based on the detection (pars 51 and 61-63, trigger condition, addition/handover).	 
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo (WO 2019/179350) in view of Lee et al. (U.S. Patent Application Publication No. 2019/0254101)

 	Referring to Claims 16 and 37 as applied to Claims 10 and 31 above, Vivo discloses the method and UE comprising transmitter, further comprising sending a message to a master node (MN) indicating when the execution criteria for a conditional SN addition or change is met for a selected one of the candidate cells in the set if a configuration of the selected one of the candidate cells is valid (Vivo, par 7, handover complete information; par 76, feedback).  
However, Vivo does not disclose a radio resource control (RRC) message.
In the same field of endeavor, Lee et al. discloses a radio resource control (RRC) message (pars 64, RRC connection establishment complete message; Also, par 75).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio resource control (RRC) message, as taught by Lee et al., in the method and UE of Vivo, for the purpose of handling radio link failure (Lee et al., Abstract).
 	Referring to Claims 17 and 38 as applied to Claims 16 and 37 above, Vivo as modified discloses the method and UE, wherein the message comprises: an reconfiguration complete message if the MN is a new radio (NR) MN; or an connection reconfiguration complete message if the MN is a long term evolution (LTE) MN (Vivo, pars 7, 44, and 76, handover complete information; feedback).  
However, Vivo does not disclose a radio resource control (RRC) message.
In the same field of endeavor, Lee et al. discloses a radio resource control (RRC) message (pars 64, RRC connection establishment complete message; Also, par 75).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a radio resource control (RRC) message, as taught by Lee et al., in the method and UE of Vivo, for the purpose of handling radio link failure (Lee et al., Abstract).
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo (WO 2019/179350) in view of Latheef et al. (U.S. Patent Application Publication No. 2022/0038968)

Referring to Claim 24 as applied to Claim 10 above, Vivo discloses the method (pars 51 and 61-63).  
However, Vivo does not disclose refraining from stopping a MN timer or a first candidate PSCell timer and starting a second candidate PSCell timer upon receiving the configuration information identifying the set of candidate cells for the conditional addition or change.
In the same field of endeavor, Latheef et al. discloses refraining from stopping a MN timer or a first candidate PSCell timer and starting a second candidate PSCell timer upon receiving the configuration information identifying the set of candidate cells for the conditional addition or change (par 485, first timer, second timer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate refraining from stopping a MN timer or a first candidate PSCell timer and starting a second candidate PSCell timer upon receiving the configuration information identifying the set of candidate cells for the conditional addition or change, as taught by Latheef et al., in the method and UE of Vivo, for the purpose of handling radio link failure (Latheef et al., Abstract).
 	Referring to Claim 25 as applied to Claim 24 above, Vivo as modified discloses the method (Vivo, pars 51 and 61-63).
However, Vivo does not disclose determining a failure of the execution of the conditional addition or change; reporting the failure of the execution of the conditional addition or change to the MN; and refraining from initiating a re-establishment procedure due to the failure.
In the same field of endeavor, Latheef et al. discloses determining a failure of the execution of the conditional addition or change; reporting the failure of the execution of the conditional addition or change to the MN; and refraining from initiating a re-establishment procedure due to the failure (par 485, RLF; pars 25 and 440, recovery, to another).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining a failure of the execution of the conditional addition or change; reporting the failure of the execution of the conditional addition or change to the MN; and refraining from initiating a re-establishment procedure due to the failure, as taught by Latheef et al., in the method and UE of Vivo, for the purpose of handling radio link failure (Latheef et al., Abstract).
	Referring to Claim 26 as applied to Claim 24 above, Vivo discloses the method (Vivo, pars 51 and 61-63), further comprising determining a success of the execution of the conditional addition or change towards the one of the candidate cells (pars 51 and 61-63, addition/handover).
However, Vivo does not disclose reporting a subsequent failure of a connection between the UE and the one of the candidate cells to the MN; and refraining from initiating a re-establishment procedure on detecting a failure of the one of the candidate cells.
In the same field of endeavor, Latheef et al. discloses reporting a subsequent failure of a connection between the UE and the one of the candidate cells to the MN; and refraining from initiating a re-establishment procedure on detecting a failure of the one of the candidate cells (par 485, RLF; pars 25 and 440, recovery, to another).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting a subsequent failure of a connection between the UE and the one of the candidate cells to the MN; and refraining from initiating a re-establishment procedure on detecting a failure of the one of the candidate cells, as taught by Latheef et al., in the method and UE of Vivo, for the purpose of handling radio link failure (Latheef et al., Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to addition/change of cells: 	U.S. Pat. Application Pub. No. 2022/0141904 to Yilmaz et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642